Citation Nr: 0634188	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran performed verified active military service from 
August 1984 to September 2001.  He also performed an 
additional two years and eleven months of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In June 2005, the veteran testified at a hearing at the RO 
conducted by the undersigned.  A transcript is contained in 
the claims folder.


FINDINGS OF FACT

1.  The veteran is service-connected for osteoarthritis of 
the right and left elbow; right and left cubital tunnel 
syndrome; bilateral tinnitus; residuals of a right 
bunionectomy with degenerative arthritis; a low back strain; 
sinusitis; and gastroesophageal reflux disease (GERD), each 
evaluated as 10 percent disabling; and for right epididymitis 
and a left varicocele; allergic rhinitis; and left ear 
hearing loss, each evaluated as noncompensable.  The combined 
evaluation for his service-connected disabilities is 60 
percent.  

2. The veteran completed four years of high school and his 
past primary work experience was as a sonar technician and 
instructor.  Full time work activity reportedly ceased in 
September 2001 following his disability retirement from the 
Navy.  

3. The veteran's service-connected disorders, alone, do not 
render him unemployable, considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2005 
correspondence, and a January 2003 statement of the case 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities for which service connection was 
claimed.  The claim was readjudicated in a December 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date is harmless because the preponderance of the 
evidence is against the claim for entitlement to a TDIU.  
Hence, any questions regarding what effective date would be 
assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for osteoarthritis of the right and left elbow; 
right and left cubital tunnel syndrome; bilateral tinnitus; 
residuals of a right bunionectomy with degenerative 
arthritis; a low back strain; sinusitis; and gastroesophageal 
reflux disease (GERD), each evaluated as 10 percent 
disabling; and for right epididymitis and a left varicocele; 
allergic rhinitis; and left ear hearing loss, each evaluated 
as noncompensable.  The combined evaluation for his service-
connected disabilities is 60 percent, which does not meet the 
minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a) (2005).  

The record reflects that, in connection with this claim, the 
veteran was afforded VA examinations in February 2005, and 
January 2006.  The February 2005 examiner opined that the 
veteran should be able to work at the right level of 
exertion.  

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Factors such 
as employment history, as well as educational and vocational 
attainments, are for consideration. Id. For VA purposes, the 
term, unemployability, is synonymous with an inability to 
secure and follow a substantially gainful occupation. 
VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). The word 
"substantially" suggests an intent to impart flexibility into 
a determination of the veteran's overall employability, as 
opposed to requiring the appellant to prove that he is 100 
percent unemployable. Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed.Cir. 2001).

Evidence on file indicates that the veteran completed four 
years of high school and that he worked as a sonar technician 
and instructor in the Navy.  He ceased working full time 
subsequent to a disability retirement from service in 
September 2001.   

In the matter at hand, the veteran's combined 60 percent 
disability rating for the service-connected disabilities does 
not meet the minimum percentage criteria for TDIU set out in 
38 C.F.R. § 4.16(a).  Nevertheless, even if the veteran's 
disabilities fail to meet the statutory requirements, this 
case may be referred for the assignment of a total rating on 
an extraschedular basis if it is found that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
assignment of a TDIU on an extraschedular basis.

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
examinations conducted in February 2005 and January 2006.  
These examinations revealed:

Complaints of incapacitation due to 
bilateral elbow osteoarthritis.  While 
some limitation of elbow motion was 
demonstrated, the loss was not a 
compensable loss as defined by 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206 and 5207 
(2006).  

While the veteran reported constant pain 
and numbness down into the fingertips, as 
well as tingling, abnormal sensation, and 
anesthesia, he was not receiving 
treatment for his bilateral cubital 
tunnel syndrome.  The examiner found no 
functional impairment.  

Regarding right bunionectomy residuals, 
the veteran reported pain, stiffness, and 
swelling when walking.  The examiner 
found a functional impairment in the 
appellant's inability to walk or stand 
for long periods.  

The veteran's low back strain caused 
localized pain twice a month for about 
four hours.  The pain was sharp and 
cramping in nature brought on by physical 
activity. It was relieved by rest and 
medication.  The examiner opined that 
functional impairment was limited to 
difficulty bending and lifting.  

The veteran's allergic rhinitis and 
sinusitis was not incapacitating.  He 
reported functional impairment as 
dizziness.

The veteran's GERD did not affect his 
general body health.  The examiner found 
no functional impairment from this 
disorder.

The veteran showed no functional 
impairment from the left varicocele, but 
he complained of pain with waking stress 
and standing associated with the right 
epididymitis.

In summary, the February 2005 examiner found that the 
veteran's disabilities would restrict him to light lifting 
and recommended that he avoid the repetitive use of his 
elbows.  When asked to clarify if the service connected 
disabilities would preclude the veteran from following some 
form of substantially gainful employment the examiner 
specifically opined that the veteran, "should be able to 
work at the right level of exertion."

The veteran was awarded benefits from the Social Security 
Administration (SSA) on the basis of their finding that he is 
unemployable.  However, the SSA record reflects that the 
veteran was awarded benefits due to the combination of 
"generalized osteoarthritis," and allied disorders.  
Service connection is not in effect for generalized 
osteoarthritis.  Indeed the grant of service connection for 
arthritis is limited to the elbows, which objectively show a 
noncompensable loss of motion.  

An administrative law judge found that the appellant was 
disabled for Social Security purposes due to post traumatic 
and degenerative disc disease, which is a nonservice 
connected disorder; and due to a right cubital tunnel 
syndrome, and a history of a right bunionectomy.  None of 
these disabilities standing alone met the SSA criteria for 
benefits.  Given the fact that the administrative law judge 
considered nonservice connected disorders in awarding 
disability benefits the findings by that judge do not show 
that the appellant is unemployable due to his service-
connected disabilities alone.  

Although the veteran's contends that his service-connected 
disabilities have rendered him unable to secure or maintain 
employment, his contentions are outweighed by competent 
medical opinions and findings from the aforementioned VA 
examinations which found that the appellant was not to be 
unemployable due to his service connected disorders.  

While the undersigned empathizes with the veteran, the 
assertions that he is rendered unemployable by reason of his 
service-connected disabilities alone are unsupported and 
otherwise contrary to the evidence contained within the 
claims folder.  The record does not otherwise document the 
presence of functional limitations imposed by the veteran's 
service-connected disabilities alone which would preclude his 
performance of substantially gainful employment.  The veteran 
may be unemployable due to his nonservice-connected 
disorders, or due to a combination of other nonservice 
connected and service connected factors, but there is no 
competent evidence that he is unemployable due to his service 
connected disorders alone.  The claim is denied.

As a preponderance of the evidence is against the veteran's 
claim for a TDIU, the benefit-of-the-doubt rule is 
inapplicable and the benefit sought on appeal must be denied. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


